WORTHEN, Justice
(concurring and dissenting).
I concur in affirming the decree of the trial court, except for the provision therein continuing certain real property, held by the parties, in joint tenancy.
I am of the opinion that putting the parties in a position where only one might take real property continued in joint tenancy is not giving due consideration to Section 30-3-5, U.C.A.1953.
The trial court showed a keen understanding of the parties and of the real property held jointly by them. As to the home property known as 4580 Walker Lane the court observed: “ * * * the acreage involved is in joint tenancy with full rights of survivorship and not as a tenancy in common. That it is fair and equitable as between the parties that the aforesaid real property and all of the water rights in connection therewith valued in all at $53,500 be sold and that the net proceeds from said sale be divided equally between the parties. * * * >»
The court likewise partially protected the parties against the results of continuing the following real property in joint tenancy. The Colonial Flower property was leased by the Jorgensens. The court ordered that defendant have set aside to her the house on said property as her home at the expiration of the lease, but ordered that title to the business property of Colonial Flower property remain in joint tenancy with full right of survivorship. The court’s final order as to the Colonial Flower business property is objectional. The court likewise ordered that the Hillside property be continued in joint tenancy without any conditions being provided.
The case should be remanded with directions to the trial court to protect the parties against loss of the entire interest in such property which it continued in joint tenancy either by vesting the title to the property in the parties as tenants in common or by a condition in the decree that upon the death of either joint tenant the title should be deemed to vest in the survivor as trustee for the heirs of the deceased. In all other respects I would affirm the judgment and award no costs.
WADE, J., concurs in the opinion of WORTHEN, J.